DETAILED ACTION
This is a Non-Final Office Action in response to the Request for Continued Examination filed 11/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 Status of Claims
Claims 1, 10-11 have been amended. Claims 2-3, 12-13, 20 have been canceled. Claims 1, 4-11, 14-19, and 21-23 are pending in the application and have been examined. 
Response to Amendment
The amendment filed 11/03/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1, 5, 11, 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0072568 (hereinafter; Hitchcock) in view of US Pub. No. 2014/0365334 (hereinafter; Hurewitz), in view of US Pub. No. 2015/0302474 (hereinafter; Lampert).
Regarding claims 1 and 11, Hitchcock discloses:

A system comprising: a plurality of cameras, each camera of the plurality of cameras positioned at a respective camera location at a facility, for acquiring images of a consumer at the facility to track movements of the consumer through the facility Fig. 1; [0020]; [0026] disclose a robot includes a base, a body, a touch screen and a camera. In one embodiment, the robot is programmable to travel within an area, such as a shopping mall, capture information and/or photo images.
a plurality of tablets, each tablet of the plurality of tablets positioned at a respective tablet location next to a respective product to acquire images of the consumer at the facility as the consumer interacts with the respective product; 
a plurality of beacons, each beacon of the plurality of beacons positioned at a respective beacon location at the facility, for tracking movements of the consumer through the facility; [0048] discloses The robot is configured to identify the retailer stores based on its location within the shopping mall and/or beacon signals from the devices disposed in the retailer stores; [0083] discloses traffic and sales figures collected using beacons.
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform: [0132] discloses A computing apparatus that includes: at least one microprocessor and memory storing instructions configured to instruct the at least one microprocessor.
receiving, by a flash retailing management entity from a product developer independent from the facility, a rent request to rent the facility operated by the flash retailing management entity for purposes of selling a product according to a flash retailing model, the flash retailing model including attributes for renting space to sell at the facility for purposes of selling of the product on rented basis, the selling of the product according to the flash retailing model being performed by the flash retailing management entity on behalf of the product developer; [0064]; Fig. 5 disclose a platform for securing short-term leases for temporary retail marketplaces in a shopping mall. It can be used to meet the need for leasing temporary retail spaces in a shopping mall in a structured and profitable way that allows for potential tenants to connect with a temporarily-available or ‘pop-up’ retail space.
reserving, for the product developer by the flash retailing management entity, the facility for the purposes of selling the product according to the flash retailing model; [0065]; Fig. 5 disclose The system creates a marketplace for pop-up retail space by automatically predicting future, temporary vacancies and filtering that data into a platform that is accessible by external subscribers. The platform allows subscribers to view available space but also to make offers and enter into agreements in a streamlined way, without the use of a real estate broker.
receiving, by the flash retailing management entity from the product developer, facility configuration input for configuring the facility to sell the product according to the flash retailing model; [0069] discloses the leasing data includes sales brochures, development plans, lease terms and exhibits, financial and lease status; the tenant coordination data includes lease plans, tenant design submissions, schedules, project status and approvals.
sending configuration instructions to facility operators associated with the flash retailing management entity, the facility operators using the configuration instructions to configure the facility for selling the product according to the flash retailing model; [0069]; [0072] disclose the tenant coordination data includes lease plans, tenant design submissions, schedules, project status and approvals; [0083] discloses information including tenant design and construction.
receiving facility traffic data based on the plurality of cameras and the plurality of beacons at the facility; [0075] discloses In one embodiment, the camera data collected by the robot is analyzed to generate at least portion of the operation data, indicating 
receiving purchase data from facility operator devices used by the facility operators to complete sales transactions for the product; [0037] discloses the robot can be used to capture data to allow customers to find and purchase products; [0039] discloses  the robot can further be used to assist product purchase and fulfillment.
correlating the facility traffic data, and the purchase data; [0071] discloses Data of each individual retailer in the shopping mall is saved in association with the plan of the shopping mall. The user interface provides the user with the options to: manually select individual items of data related to individual retailers; correlate individual data across multiple retail spaces within the plan of the shopping mall; select multiple data fields across multiple retail spaces within the plan of the shopping mall; and/or correlate multiple data results against the remainder of the portfolio; [0083] discloses the tool aggregates and correlates data from existing sources to predict temporary vacancies across the portfolio of retailer spaces in a physical shopping mall. This type of information would include WLMS (lease and deal data of the retailer spaces), tenant design and construction, traffic and sales, consumer trends, lease history, category performance, trade and demographic information.
generating product analytics data for the product based on the correlation of the facility traffic data, and the purchase data; [0083] discloses the server and the database provide a retailer space inventory forecasting tool that aggregates and analyzes multiple data sources; the system then uses an algorithm to correlate and convert that data into 
creating a sales model for the product based on the product analytics data. [0083] discloses The tool pulls data from multiple existing and new technology sources, including but not limited to: WLMS (lease and deal data), tenancy coordination website (tracks design and construction of new tenants and refurbishments), retailer sales results, ShopperTrak, mall location management technology (beacons), market research software, inventory management software, traffic and sales trends, searchable mall (able to see retailers inventory levels and build a predictive model based on their performance), etc.
Although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose using facial recognition or facial expressions to determine customer satisfaction levels. However, Hurewitz discloses the following limitations:
and use facial recognition on the images; Hurewitz [0023] discloses the use of cameras that view different areas of the retail storage space and using techniques such as facial recognition to track movement of customers in the retail store.
receiving images of facial expressions of customers from the plurality of cameras and the plurality of tablets at the facility; Hurewitz [0020] discloses using mobile devices 
using facial recognition on the images of facial expressions of customers to determine customer satisfaction levels with the product; Hurewitz [0023] discloses using techniques such as facial recognition to analyze images from cameras that view different areas of the retail store space [0029] discloses using facial expressions to determine the emotions of the customer and emotional reactions that can be tied to physical products.
the customer satisfaction levels, Hurewitz [0029] discloses using facial expressions to determine the emotions of the customer and emotional reactions that can be tied to physical products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the system that monitors customer’s movements, locations and product interaction using facial recognition of Hurewitz in order to use this aggregated data to determine emotions of the customer in relation to products (Hurewitz [0029]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose receiving and using product demonstration data. However, Lampert discloses the following limitations:
receiving demonstration data from reservation portals at the facility, the reservation portals used by customers to schedule demonstrations of the product; Lampert [0083] discloses the user may be provided via the mobile software app, with quick access to a schedule of demonstrations of the products promoted in the online showroom at their present merchant location, to enable the user to plan to view product demonstrations in person.
the demonstration data, Lampert [0083] discloses product demonstration data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the capability of allowing users to schedule demonstration of products of Lampert because this can help to better market products to consumers (Lampert abstract) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5 and 15, Hitchcock discloses:
The system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform; the system of claim 11, wherein: the facility rental engine is further configured to identifying pre-defined configurations for the facility for selling products according to the flash retailing model; and the product developer system management engine is further configured to providing the pre-defined configurations to the product developer, the pre-defined configurations used by the product developer to generate the facility configuration input. [0089] discloses 
Regarding claim 22, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose selling the product in an online marketplace. However, Lampert discloses the following limitations:
The method of claim 1, further comprising selling, by the flash retailing management entity on behalf of the product developer, the product in an online marketplace operated by the flash retailing management entity. Lampert discloses an online marketplace,  [0051] recites: a representative embodiment of the present disclosure provides a showroom experience in a store setting that displays, for example, the best selling/most socially engaging products available online, permitting consumer interaction (i.e., a "hands-on" touch and feel experience) with those products, and that provides the ease of shopping through online terminals (e.g., kiosks and other devices) and mobile devices of consumers (e.g., cellular and or smart phones). Products selected for display may be purchased by a consumer using a consumer device such as, by way of example and not limitation, a mobile phone, a smart phone, or a tablet computer, and the order may be fulfilled by a vendor of the product using direct shipment of the ordered product(s) to the consumer's home. Further; [0052] recites: A representative embodiment of the present disclosure enables a merchant to showcase best selling, most popular products from an online marketplace; provides the consumer with the opportunity to have personal, hands-on, interactive experience with products normally 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the online marketplace including an online showroom of Lampert in order to provide hands-on experience for customers (Lampert 0051) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 23, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose selling the product in an online marketplace. However, Lampert discloses the following limitations:
The system of claim 11, further comprising a flash retailing retailer system management engine configured to sell, by the flash retailing management entity on behalf of the product developer, the product in an online marketplace operated by the flash retailing management entity. Lampert discloses an online marketplace, [0051] recites: a representative embodiment of the present disclosure provides a showroom experience in a store setting that displays, for example, the best selling/most socially engaging products available online, permitting consumer interaction (i.e., a "hands-on" touch and feel experience) with those products, and that provides the ease of shopping 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the online marketplace including an online showroom of Lampert in order to provide hands-on experience for customers (Lampert 0051) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 6/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of Hurewitz, in view of Lampert and further in view of US Pub. No. 2008/0077509 (hereinafter; Rossmark).
Regarding claims 6 and 16, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose renting and reserving the facility or configuring the facility for retail purposes. However, Rossmark discloses the following limitations:
The system of claim 1; the system of claim 11, wherein the facility configuration input includes a custom configuration of a pre-defined configuration of the facility. Rossmark [0048] discloses Depending on company policies, retail locations may be developed in accordance with a standard design that is expected to be used for all retail locations, and if so, the furniture and the layout should match the standard design while taking into account any regional difference that suggests a modification of the standard design. In an alternative embodiment, two or more standard designs may be available so that the potential agency principal can choose the style that bests fits the individual's personality; [0086] discloses determining a build out plan using the requirements for building out the preferred site in accordance with a predetermined design plan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the retail location services of Rossmark in order to help individuals managing the retail locations at a centralized location that is distinct from the area where the retail location is located (Rossmark abstract) because the references are analogous since they .
Claim(s) 7-9, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of Hurewitz, in view of Lampert and further in view of US Pub. No. 2010/0185487 (hereinafter; Borger).
Regarding claims 7 and 17, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose retail configuration to sell the product. However, Borger discloses the following limitations:
The system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform; the system of claim 11, wherein the product developer system management engine is further configured to receiving retail configuration input for a retailer system to sell the product according to the flash retailing model; Borger [0018]; FIG. 1 discloses a spatial representation 100 of a retail space. As in most retail spaces, the spatial representation 100 includes a plurality of retail departments A-G, as well as other common fixtures, amenities, and services, such as entrances/exits 110, 112, shelving 120, shopping cart storage 130, a bank 140, an ATM 150, a customer service center 160, a pharmacy 170, restrooms 180, 182, and a checkout area 190.
the system further comprising a flash retailing retailer system management engine configured to sending retail configuration instructions to the retailer system, the retailer system using the retail configuration instructions to configure itself for selling the product according to the flash retailing model. Borger [0018] discloses Within the retail space, the position of retail departments, categories of products, individual products, or each, may be determined using a global positioning system (GPS), radio frequency identification (RFID) system, or some other known or later-developed technology; [0022] discloses If data on the products purchased by the first customer indicate that the first customer purchased products in both the grocery department A and the personal care/hygiene department E, and that this pattern of purchasing is common (i.e., customers who purchase groceries often also purchase one or more products from the personal care/hygiene department E), the correlation of data related to the movement of the customers and their purchases may be used, for example, to reorganize the layout of the retail space. For example, it may be preferable, based on such correlated data, to move the personal care/hygiene department E adjacent the grocery department A (e.g., swap the locations of the electronics/entertainment department C and the personal care/hygiene department E).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the spatial representation and configuration of a retail space containing a plurality of products of Borger in order to gather purchasing metrics within the retail space and improve the likelihood of products being purchased (Borger 0031) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system of claim 1; the system of claim 11, wherein the configuration instructions are generated from the facility configuration input and product analytics data of products sold at the facility according to the flash retailing model. Borger discloses product analytics data: 0031-0032 recite: The correlated data shown in FIG. 8 may be used in any number of ways. For example, where the customer path 800 shows that the customer spent a prolonged period in a particular area of the grocery department A, but the value of his/her purchases in this area are low, it may be an indication to a manger of the retail space that the customer spent some time deciding whether to purchase items in this area but ultimately decided not to. Consequently, lowering the prices of items in this area may increase the likelihood that they will be purchased. In other cases, the correlated customer path 800 and POS data may suggest that a rearrangement of products within the retail space may increase sales.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the capability of collecting and correlating retail metrics within a retail space in order to help represent purchasing metrics (Borger abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system of claim 1 wherein the instructions, when executed by the one or more processors, further cause the system to perform: displaying, on facility display systems at the facility using one or more of advertisements, product reviews, and product information for the product. Borger [0023] discloses displaying advertisements: Correlating such data may suggest to a manager of the retail space that certain advertisements (e.g., for sale items in the electronics/entertainment department C) may be better placed near the ATM 150 than in other areas of the retail space.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the advertisement display of Borger because this can help improve the likelihood of certain products being purchased (Borger [0023]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system of claim 11, wherein the facility onsite equipment management engine is further configured to manage facility display systems to display one or more of advertisements, product reviews, and product information for the product. Borger [0023] discloses displaying advertisements: Correlating such data may suggest to a manager of the retail space that certain advertisements (e.g., for sale items in the electronics/entertainment department C) may be better placed near the ATM 150 than in other areas of the retail space.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the advertisement display of Borger because this can help improve the likelihood of certain products being purchased (Borger [0023]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of Hurewitz, in view of Lampert and further in view of US Pub. No. 2008/0249858 (hereinafter; Angell).
Regarding claims 4 and 14, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose monitoring the facility to obtain analytics data including consumer profiles. However, Angell discloses the following limitations:
The system of claim 1 wherein the instructions, when executed by the one or more processors, further cause the system to perform; the system of claim 11, further comprising: a flash retailing data management engine configure to, generating product analytics data for selling of the product at the facility according to the flash retailing model, the product analytics data including consumer profiles of consumers who interacted with the product at the facility, the consumer profiles including market segments into which the consumers are segmented according to market segmentation variables; Angell discloses market segmentation based on demographics: [0008] recites: The customer profile data is used to generate marketing strategies for marketing products to customers. Customer profile data typically includes information provided by the customer in response to a questionnaire or survey, such as the name, address, telephone number, and gender of customers, as well as products preferred by the customer. Demographic data regarding a customer's age, sex, income, career, interests, hobbies, and consumer preferences may also be included in customer profile data; [0114] recites: Once the customer has been verified, the data processing system 
the product developer system management engine further configured to providing the product analytics data to the product developer for use by the product developer to determine specific market segments to target in selling the product. Angell [0111] recites: An analysis server in a data processing system associated with retail facility 202 begins performing data mining on available customer profile information and demographic information for use in generating customized marketing messages targeted to the customer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock in order to optimize marketing models (Angell abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz, in view of Hitchcock in view of Hurewitz, in view of Lampert and further in view of US Pub. No. 2014/0304175 (hereinafter; Casper).
Regarding claims 10 and 19, although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose renting and reserving the facility or configuring the facility for retail purposes. However, Rossmark discloses the following limitations:
The system of claim 1; the system of claim 11, wherein the rent request identifies a region in which the product developer wants to rent a facility for the purposes of selling the product according to the flash retailing model, the method and system further comprising: identifying a plurality of facilities, including the facility, for selling products according to the flash retailing model in the region; Rossmark [0044] recites: Looking now at track 211, in step 215, the site of the retail location is chosen. This site may be selected from one of two or more possible sites that met a minimum set of demographic criteria. For example, a site in a business district may be desirable while a site in an industrial area may be unacceptable.
providing a list of the plurality of facilities to the product developer, the product developer using the list of the plurality of facilities to select the facility for selling the product according to the flash retailing model; Rossmark [0044] recites: Looking now at track 211, in step 215, the site of the retail location is chosen. This site may be selected from one of two or more possible sites that met a minimum set of demographic criteria. 
reserving, for the product developer, the right to rent the facility for selling the product according to the flash retailing model in response to receipt of the payment. Rossmark [0067] recites: Once the lease is negotiated and any required subleases are executed, build out of the retail location begins in step 440. Examiner notes that negotiating the lease is being regarded as the right to occupy the facility.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the retail location services of Rossmark in order to help individuals managing the retail locations at a centralized location that is distinct from the area where the retail location is located (Rossmark abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Hitchcock discloses a system for tracking customers in a retail facility that includes cameras, tablets and beacons, Hitchcock does not specifically disclose price structures for the facility. However, Casper discloses the following limitations:
 identifying price structures for securing the right to rent the facility for selling the product according to the flash retailing model; Casper [0013] recites: Once qualified, the independent contractor will be able to view a listing of inventory and prices for the commercial object (one or more chairs at the hair or nail salon) via a dashboard; [0026] recites: Once approved (e.g., "friended") by the owner of the commercial object for 
providing the price structures to the product developer; Casper [0026] recites: Once approved (e.g., "friended") by the owner of the commercial object for lease, the independent contractor will have the ability to view the owner's commercial object(s) for lease and the associated prices for the commercial object(s) via a dashboard.
receiving payment according to a price structure to rent the facility for selling the product at according to the flash retailing model, the price structure selected by the product developer from the price structures; Casper [0026] recites: The independent contractor reserves the commercial object for lease by date, time, and price. The independent contractor completes the reservation process by paying, e.g., through PayPal, the cost of the leasing of the commercial object.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system and methods for predicting availability of retail spaces of Hitchcock with the listing of inventory and prices for the facilities of Casper because this can help the owners of the commercial spaces set a prequalification before leasing the space (Casper abstract) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2001/0037273 (Greenlee) discloses a Commercial Real Estate Lease Automation System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683